Name: Council Decision (EU) 2016/2232 of 6 December 2016 on the signing, on behalf of the Union, and provisional application of the Political Dialogue and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Cuba, of the other part
 Type: Decision
 Subject Matter: America;  cooperation policy;  European construction;  international affairs
 Date Published: 2016-12-13

 13.12.2016 EN Official Journal of the European Union LI 337/1 COUNCIL DECISION (EU) 2016/2232 of 6 December 2016 on the signing, on behalf of the Union, and provisional application of the Political Dialogue and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Cuba, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(1) and Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(5) and the second subparagraph of Article 218(8), thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 February 2014 the Council authorised the Commission to open negotiations with the Republic of Cuba for a political dialogue and cooperation agreement. (2) Negotiations were successfully completed with the initialling, on 11 March 2016, of the Political Dialogue and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Cuba, of the other part (the Agreement). (3) Article 86(3) of the Agreement provides for its provisional application pending its entry into force. (4) The Agreement should therefore be signed on behalf of the Union and applied in part on a provisional basis, pending the completion of the procedures necessary for its conclusion. (5) The provisional application of parts of the Agreement does not prejudge the allocation of competences between the Union and its Member States in accordance with the Treaties. It should also be consistent with the nature of Union competence, in particular as regards matters referred to in Titles IV to VII of Part III of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Political Dialogue and Cooperation Agreement between the European Union and its Member States, of the one part, and the Republic of Cuba, of the other part, is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 Pending the entry into force of the Agreement, in accordance with Article 86(3) thereof and subject to the notifications provided for therein, the following parts of the Agreement shall be applied on a provisional basis (1) between the Union and the Republic of Cuba, but only to the extent that they cover matters falling within the Union's competence, including matters falling within the Union's competence to define and implement a common foreign and security policy:  Parts I to IV; and  Part V, to the extent that the provisions thereof are limited to the purpose of ensuring provisional application of the Agreement. Notwithstanding the first paragraph of this Article, the following Articles shall not be applied on a provisional basis:  Article 29;  Article 35;  Article 55 to the extent that it concerns cooperation on maritime transport;  Article 58;  Article 71 to the extent that it concerns border security; and  Article 73 to the extent that it concerns cooperation on non-agricultural geographical indications. Article 4 This Decision shall enter into force on the date following that of its adoption. Done at Brussels, 6 December 2016. For the Council The President P. KAÃ ½IMÃ R (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.